 0ODECISIONS OF NATIONAL LABOR RELATIONS BOARDWiner Motors, Inc. and Brewery and Soft DrinkWorkers, Liquor Drivers and New and UsedCar Workers, Local 1040, affiliated with the In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 39-CA-59 (formerly 2-CA-16875)April 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on November 2, 1979, byBrewery and Soft Drink Workers, Liquor Driversand New and Used Car Workers, Local 1040, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, and duly servedon Winer Motors, Inc., herein called Respondent,General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 2,issued a complaint on November 29, 1979, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 5,1979, following a Board election in Case 2-RC-18277 the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about October 22, 1979,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On December 7, 1979,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint. Respondent admits receipt of thecharge filed by the Union on November 2, 1979,and that it meets the Board's jurisdictional stand-ards. Respondent admits the supervisory status ofHarold Winer and Allan Winer. Respondent deniesthat the employees designated by the Regional Di-Official notice is taken of the record in the representation proceed-ing, Case 2-RC 18277, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LIV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969), Intertype Co. v. Penello, 269 F Supp. 573(D.C.Va. 1967);, Follett Corp., 164 NLRIB 378 (1967), enfd. 397 F.2d 91(7th Cir 1968); Sec. 9(d) (of the NLRA, as amended.249 NLRB No. 16rector in his Decision and Direction of Electionconstitute an appropriate bargaining unit. Respond-ent denies that a majority of employees within saidunit selected the Union as their bargaining repre-sentative and that the Union has been and is nowthe exclusive collective-bargaining representativeof the employees in said unit. Respondent deniesthat the Union requested Respondent to recognizeit as the exclusive collective-bargaining representa-tive of the employees and to bargain collectivelywith the Union. Respondent denies that it refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive collective-bargain-ing representative, and further denies the conclu-sory 8(a)(5) and (1) allegations.On February 7, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February13, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a brief in response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its brief in response to the Notice To ShowCause, Respondent attacks the Union's certificationon the basis that the Board has ignored an agree-ment between the parties and refused to provide aforum for Respondent to litigate the issue ofwhether it had properly discharged nine employeesprior to the filing of the representation petition.Review of the record herein reveals that the nineemployees were discharged on March 7, 1979. TheUnion filed the petition in Case 2-RC-18277 andan unfair labor practice charge in Case 2-CA-16306 on March 12, 1979. On March 14, 1979, Re-spondent and Petitioner entered into an agreementin the Superior Court of Connecticut whereby Re-spondent reinstated the discharged employees andPetitioner agreed to stop picketing, pending theoutcome of the unfair labor practice charge. It wasfurther provided that the representation petitionwould be held in abeyance until the unfair laborpractice charge was resolved. On March 26, 1979,the Acting Regional Director granted the Union'srequest to withdraw the unfair labor practicecharge and a hearing in the representation casetook place on March 30, 1979. The Regional Di- WINER MOTOR, INC.81rector issued her Decision and Direction of Elec-tion on April 24, 1979, in which she found, interalia, that the Board was not a party to, and notbound by, the March 14 agreement; that the appro-priate unit included the reinstated employees; andthat it is the Board's obligation to proceed with therepresentation matter. On May 7, 1979, Respondentfiled a request for review of the Regional Direc-tor's Decision and Direction of Election, whichwas denied by the Board on May 21, 1979, as itraised no substantial issues warranting review. Theelection was held on June 1, 1979. At the conclu-sion of the balloting, the tally revealed that threevotes had been cast for, and three votes had beencast against Petitioner. There were nine challengedballots, eight of which were filed by Respondentand concerned the ballots of the employees whowere reinstated under terms of the March 14 agree-ment. On June 5, 1979, Respondent filed timely ob-jections to the conduct of the election. On July 13,1979, the Acting Regional Director issued a Sup-plemental Decision on Objections and Challenges,overruling Respondent's objections and challengesand ordering that all nine challenged ballots beopened and counted and that a revised tally issue.Respondent filed a request for review of the sup-plemental decision on July 25, 1979, which wasdenied by the Board on September 5, 1979. The re-vised tally of ballots issued on September 27, 1979,revealed that nine votes were cast for, and sixvotes were cast against Petitioner. On October 5,1979, Petitioner was certified as representative ofthe employees.Following the Union's requests, by letters datedOctober 11 and 19, 1979, that Respondent engagein collective-bargaining negotiations with theUnion, Respondent, by letter dated October 22,1979, refused to bargain collectively with theUnion.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyI See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs, 102.67(0 and 102.69(c).issue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Connecticut corporation en-gaged in the retail sale and service of new and usedforeign and domestic automobiles located in Strat-ford, Connecticut. In the course of its business op-erations within the State of Connecticut, Respond-ent annually purchases goods and services valuedin excess of $50,000 directly from sources locatedoutside the State of Connecticut and annually de-rives gross revenues in excess of $500,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDBrewery and Soft Drink Workers, Liquor Driv-ers and New and Used Car Workers, Local 1040,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time new andused, foreign and domestic automobile sales-persons employed by the Employer, excludingoffice clerical employees, service and mainte-nance employees, guards, and supervisors asdefined in the Act.2. The certificationOn June 1, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 2, designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofWINER MOTOR, INC. SI 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in said unit on October 5, 1979, andthe Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 11 and 19,1979, and at all times thereafter, the Union has re-quested Respondent to bargain collectively with itas the exclusive collective-bargaining representativeof all the employees in the above-described unit.Commencing on or about October 22, 1979, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit.Accordingly, we find that Respondent has, sinceOctober 22, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Winer Motors, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Brewery and Soft Drink Workers, LiquorDrivers and New and Used Car Workers, Local1040, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time new andused, foreign and domestic automobile salespersonsemployed by the Employer, excluding office cleri-cal employees, service and maintenance employees,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since October 5, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 22, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, WINER MOTOR, INC.83Winer Motors, Inc., Stratford, Connecticut, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Brewery and SoftDrink Workers, Liquor Drivers and New and UsedCar Workers, Local 1040, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time new andused, foreign and domestic automobile sales-persons employed by the Employer, excludingoffice clerical employees, service and mainte-nance employees, guards, and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Stratford, Connecticut, place ofbusiness copies of the attached notice marked "Ap-pendix."s Copies of said notice, on forms providedby the Regional Director for Region 2, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of appeals enforcing anOrder of the National Relations Board."(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Brewery and Soft Drink Workers, LiquorDrivers and New Car Workers, Local 1040,affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time new andused, foreign and domestic automobile sales-persons employed by the Employer, excludingoffice clericals, service and maintenance em-ployees, guards, and supervisors as defined inthe Act.WINER MOTORS, INC.WINER MOTOR, INC. 83